Title: Powers of the Executive, [1 June] 1787
From: King, Rufus
To: 




[1 June 1787]
Mad: agrees wth. Wilson in his difinition of executive powers—executive powers ex vi termini, do not include the Rights of war & peace &c. but the powers shd. be confined and defined—if large we shall have the Evils of elective Monarchies—probably the best plan will be a single Executive of long duration wth. a Council, with liberty to depart from their Opinion at his peril—



   Farrand, RecordsMax Farrand, ed., The Records of the
          Federal Convention of 1787 (4 vols.; New Haven, 1911–37)., I, 70 (King).


   Hamilton’s version:




“1—The way to prevent a majority from having an interest to oppress the minority is to enlarge the sphere.


“Madison”
“2—Elective Monarchies turbulent and unhappy—Men unwilling to admit so decided a superiority of merit in an individual as to accede to his appointment to so preeminent a station.



“If several are admitted as there will be many competitors of equal merit they may be all included—contention prevented—& the republican genius consulted” (Syrett and Cooke, Papers of HamiltonHarold C. Syrett and Jacob E. Cooke, eds., The Papers of Alexander Hamilton (21 vols. to date; New York, 1961——)., IV, 161).



   Pierce’s version:


   “Mr. Maddison was of opinion that an Executive formed of one Man would answer the purpose when aided by a Council, who should have the right to advise and record their proceedings, but not to control his authority” (Farrand, RecordsMax Farrand, ed., The Records of the
          Federal Convention of 1787 (4 vols.; New Haven, 1911–37)., I, 74).





[1 June 1787]

   The Committee of the Whole postponed a motion for a single executive.

Mr. Madison thought it would be proper, before a choice shd. be made between a unity and a plurality in the Executive, to fix the extent of the Executive authority; that as certain powers were in their nature Executive, and must be given to that departmt. whether administered by one or more persons, a definition of their extent would assist the judgment in determining how far they might be safely entrusted to a single officer. He accordingly moved that so much of the clause before the Committee as related to the powers of the Executive shd. be struck out & that after the words “that a national Executive ought to be instituted” there be inserted the words following viz. “with power to carry into effect, the national laws, to appoint to offices in cases not otherwise provided for, and to execute such other powers ‘not Legislative nor Judiciary in their nature,’ as may from time to time be delegated by the national Legislature.”



   Ms (DLC).


   Charles Pinckney moved to strike out “‘and to execute such other powers not Legislative nor Judiciary in their nature as may from time to time be delegated’” as unnecessary (Farrand, RecordsMax Farrand, ed., The Records of the
          Federal Convention of 1787 (4 vols.; New Haven, 1911–37)., I, 67). JM replied that he “did not know that the words were absolutely necessary, or even the preceding words, ‘to appoint to offices &c.[’] the whole being perhaps included in the first member of the proposition. He did not however see any inconveniency in retaining them, and cases might happen in which they might serve to prevent doubts and misconstructions” (Ms [DLC]).



